                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

NICHOLAS GLADU,                           )
                                          )
                     Plaintiff            )
                                          )
v.                                        )       1:18-cv-00275-GZS
                                          )
GARY WALTZ, et al.,                       )
                                          )
                     Defendants           )

                  RECOMMENDED DECISION ON PLAINTIFF’S
                   MOTION FOR PRELIMINARY INJUNCTION

       In this action, Plaintiff alleges that Defendants improperly denied him access to

certain materials he ordered through the mail. Plaintiff contends Defendants’ actions were

inconsistent with the Department of Corrections’ policies, violated his First Amendment

rights, and constitute unlawful discrimination.

       The matter is before the Court on Plaintiff’s motion for preliminary injunction.

Plaintiff asks the Court to order Defendants to permit him to possess the materials.

Following a review of the record and after consideration of the parties’ arguments, I

recommend the Court deny the motion.

                                       DISCUSSION

       When evaluating a request for preliminary injunction, courts “must consider (1) the

likelihood of success on the merits; (2) the potential for irreparable harm if the injunction

is denied; (3) the balance of relevant impositions, i.e., the hardship to the nonmovant if

enjoined as contrasted with the hardship to the movant if no injunction issues; and (4) the

effect (if any) of the court’s ruling on the public interest.” Ross–Simons of Warwick, Inc.
v. Baccarat, Inc., 102 F.3d 12, 15 (1st Cir. 1996). The likelihood of success factor is given

the most weight. Id. at 16 (“Likelihood of success is the main bearing wall[.]”).

       Defendants denied Plaintiff delivery of the materials pursuant to Department policy

because the materials included depictions of prohibited sexual or violent content.

(Defendants’ Opposition, ECF No. 70.) Regardless of Plaintiff’s theory of recovery, on

the record before the Court, Plaintiff has not demonstrated a likelihood of success on the

merits. “[T]he right [of inmates] to receive publications free from government regulation

is subject to the same limitations as speech in general, including restrictions on obscene

speech.” Moses v. Dennehy, 523 F. Supp.2d 57, 59-60 (D. Mass. Nov. 19, 2007) (citing

Martin v. City of Struthers, 319 U.S. 141, 143 (1943)). On this record, which includes the

exhibits filed by Defendants (ECF No. 70-2) and Plaintiff’s description of the materials in

a related motion (ECF No. 63), Defendants’ prohibition of the materials appears to be

rationally related to the government’s legitimate penological interests. See e.g., Amatel v.

Reno, 156 F.3d 192 (D.C. Cir. 1998). Plaintiff has also offered no record evidence that

would demonstrate that he is likely to prevail on his discrimination claim.

       Furthermore, none of the other factors militates in favor of an injunction. The

materials to which Plaintiff seeks access would be available to him to review and possess

in the event he prevailed on his claim and monetary damages would be sufficient to

compensate him from the temporary deprivation of the materials. Plaintiff, therefore, has

failed to demonstrate the irreparable harm necessary for a preliminary injunction. For

similar reasons, the potential hardship to Plaintiff if an injunction issues is minimal
                                              2
compared to the potential hardship to the government of an injunction that would cause a

significant change in the administration of the prison.        Indeed, “judicial restraint is

especially called for in dealing with the complex and intractable problems of prison

administration.” Rogers v. Scurr, 676 F.2d 1211, 1214 (8th Cir. 1982). Finally, given that

the policy governing the materials is designed to further the security and management of

the prison, on the current record, the public’s interest in the orderly administration of the

prison outweighs Plaintiff’s interest in possessing the materials. A preliminary injunction,

therefore, is not warranted.

                                        CONCLUSION

       Based on the foregoing analysis, I recommend the Court deny Plaintiff’s motion for

preliminary injunction (ECF No. 59).

                                             NOTICE

               A party may file objections to those specified portions of a magistrate
       judge’s report or proposed findings or recommended decisions entered
       pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
       court is sought, together with a supporting memorandum, and request for oral
       argument before the district judge, if any is sought, within fourteen (14) days
       of being served with a copy thereof. A responsive memorandum and any
       request for oral argument before the district judge shall be filed within
       fourteen (14) days after the filing of the objection.

              Failure to file a timely objection shall constitute a waiver of the right
       to de novo review by the district court and to appeal the district court’s order.

                                           /s/ John C. Nivison
                                           U.S. Magistrate Judge

Dated this 22nd day of May, 2019.

                                               3
